McDonald, judge.
The appellant was indicted for assault with intent to murder with malice aforethought, but the jury found her guilty of aggravated assault and assessed her punishment at sixteen months in jail.
It appears from the agreement of the attorneys for both the state and the appellant and from the certificate of the court reporter, containing no certificate of approval by the trial judge, that the statement of facts is only a partial statement of the facts and that it does not contain all the evidence adduced at the trial.
Hence, the sufficiency of the evidence cannot be appraised. Mitcham v. State, 169 Tex. Cr. Rep. 152, 332 S.W. 2d 714.
As stated by the court in Hankins v. State, 163 Tex. Cr. Rep. 553, 294 S. W. 2d 850, in the absence of a statement of facts which can be considered, we are not in position to pass upon question pertaining to the court’s charge, the admissibility of evidence, and the sufficiency of the evidence.
No formal bills of exception were presented in the instant case.
No reversible error appearing, the judgment is affirmed.